Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipateed by Sagi (U.S. Pub 2020/0242417 A1)
Claim 1
Sagi discloses a method implemented by a computing system, the computing system comprising one or more processors and one or more non-transitory computer-readable storage devices having computer-executable computer instructions which, when executed by the one or more processors, cause the one or more processors to perform a machine learning pipeline process comprising (fig. 10, processor 1010, memory 1012): 
receiving feature datasets from a database ([0030], “... a data preparation stage 210 that generates a merged dataset 220... The merging of multiple different datasets...” [0032], “... The merged dataset 220 is processed by a feature engineering stage 230 that creates features...” <examiner note: datasets are extracted from multiple datasets and features of merged datasets are obtained>); 
obtaining a set of models, each model being selected to be compatible with at least one of the feature datasets ([0033], “... The exemplary machine learning model training stage 250 trains one or more substantially optimized decision trees...” [0041], “... The multiple machine learning models are trained during step 330 using the extracted features. Each machine learning model is trained using a different combination of the extracted features...” <examiner note: the decision trees (i.e., machine learning models) are selected to be trained with ddifferent combination of the extracted features> );
training each model of the set of models with the at least one feature dataset to create a set of trained models ([0041], “... The multiple machine learning models are trained during step 330 using the extracted features. Each machine learning model is trained using a different combination of the extracted features...”);
generating an accuracy value ([0033], “... a model competition is applied and the substantially best decision tree is selected, for example, based on an F1 score. Generally, an F1 score is a harmonic average of precision and recall...”) and explainability properties for each model of the set of the trained models ([0058], “... an exemplary decision tree 710 and a corresponding rule set 720 extracted from the decision tree 710...” [0038], “... In some embodiments, the extracted anomaly rule(s) 150 are in a human-readable format that can be configured and/or modified by a user. In this manner, non-experts can interact with the underlying trained model 260. Thus, fraud experts, for example, are able to understand and refine the extracted anomaly rule(s) 150...” <examiner note: each decision tree has its rule set. The rule set of the decision tree provides explaination how decision tree made decisions. The rule set can be modified by user>) ; and
selecting an explainable model as a recommended model from the set of the trained models based on the accuracy value and the explainability properties ([0033], “... a model competition is applied and the substantially best decision tree is selected, for example, based on an F1 score...” [0035], “... For example, the user can configure this module to extract only leaves in which the fraud probability is higher than 60%. As the precision and significance increase, the potential coverage decreases...” [0058], “... decision tree 710 and a corresponding rule set 720 extracted from the decision tree 710...”<examiner note: one of the best decision tree is selected based on its F1 score and rule set of the decision tree>)
Claim 2
Claim 1 is included, Sagi discloses wherein the machine learning pipeline process further comprises: ranking the set of the trained models based on the accuracy value and the explainability properties of each model in the set of trained models; and utilizing the explainability properties of the ranked set of trained models to define a subset of the trained models from which to select the explainable model ([0033], “... a model competition is applied and the substantially best decision tree is selected, for example, based on an F1 score...”[0038], “... In some embodiments, the extracted anomaly rule(s) 150 are in a human-readable format that can be configured and/or modified by a user. In this manner, non-experts can interact with the underlying trained model 260. Thus, fraud experts, for example, are able to understand and refine the extracted anomaly rule(s) 150...”  <examiner note: decision tree includes  F1 score and its rule set. The decision trees are ranked in order to select the best decision tree>) 
Claim 3
Claim 2 is included, Sagi discloses wherein said utilizing step further comprises: determining, from the ranked set of trained models, the subset of trained models by selecting trained models having respective explainability properties above a predetermined explainability threshold; and determining, from the subset of the trained models, the explainable model as the trained model with a maximum accuracy value ([0034] In addition to feature combinations, in some embodiments, the exemplary machine learning model training stage 250 provides a mechanism to tune rule set properties, such as a number of minimal records per rule set (e.g., number of instances per leaf) and a number of maximal features per rule set (e.g., tree maximal depth) so that a non-expert user can tune the decision tree for the needs of a given organization)
Claim 4
Claim 1 is included, Sagi discloses wherein the machine learning pipeline process further comprises: ranking the set of trained models based on the accuracy value and the explainability properties of each model in the set of trained models; and utilizing the accuracy value of the ranked set of trained models to define a subset of the trained models from which to select the explainable model ([0033], “... a model competition is applied and the substantially best decision tree is selected, for example, based on an F1 score...”[0038], “... In some embodiments, the extracted anomaly rule(s) 150 are in a human-readable format that can be configured and/or modified by a user. In this manner, non-experts can interact with the underlying trained model 260. Thus, fraud experts, for example, are able to understand and refine the extracted anomaly rule(s) 150...”  <examiner note: decision tree includes  F1 score and its rule set. The decision trees are ranked in order to select the best decision tree>) 
Claim 5
Claim 4 is included, Sagi discloses wherein said utilizing step further comprises: determining, from the ranked set of trained models, the subset of trained models by selecting trained models having an accuracy value above a predetermined accuracy threshold; and determining, from the subset of the trained models, the explainable model as the trained model with the best explainability properties.([0034] In addition to feature combinations, in some embodiments, the exemplary machine learning model training stage 250 provides a mechanism to tune rule set properties, such as a number of minimal records per rule set (e.g., number of instances per leaf) and a number of maximal features per rule set (e.g., tree maximal depth) so that a non-expert user can tune the decision tree for the needs of a given organization)
Claim 6
Claim 1 is included, Sagi discloses wherein the accuracy value of each trained model is measured based on a cross-validation procedure and a performance score of each trained model and the explainability properties of each trained model are generated by a hard-coded ranking of the trained models ([0033], “... a model competition is applied and the substantially best decision tree is selected, for example, based on an F1 score...”[0038], “... In some embodiments, the extracted anomaly rule(s) 150 are in a human-readable format that can be configured and/or modified by a user. In this manner, non-experts can interact with the underlying trained model 260. Thus, fraud experts, for example, are able to understand and refine the extracted anomaly rule(s) 150...” and fig. 8 )

    PNG
    media_image1.png
    410
    555
    media_image1.png
    Greyscale

Claim 7
Claim 1 is included, Sagi discloses wherein each feature comprises a flag to indicate whether the feature has a semantic meaning that may be used as an explanation for a trained model. (fig. 8, feature is highlighted/flag)

Claim 8-14 are similar to claim 1-7; Claim 15-20 are similar to claim 1-5 and 7. The claims are rejected based on the same reason.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167